DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portwood et al. (20090188724 - "Portwood").
Portwood discloses a downhole tool, comprising:
Re claim 1:
a cone 1(i.e., figs 1, 2), the cone having an outer surface 46 and a cone axis 22 about which the cone is configured to rotate (i.e., pgh. 52:3-4); and 

a first cutting element (62 on 48a, i.e., fig. 2) positioned at a first longitudinal position and having a first grip (portion of the first cutting element below the surface 46) and 
a second cutting element (62 on 48b) positioned at a second longitudinal position different from the first longitudinal position and having a second grip (portion of the second cutting element below the surface 46), the second grip (bigger) being different from the first grip. 
Re claim 2, the first cutting element having a first extension (portion of the first cutting element above the surface 46) and the second cutting element having a second extension (portion of the first cutting element above the surface 46), the first extension and the second extension being the same (fig. 2 depicts same hatching for the first and second cutting elements thus their extension is materially the same). 
Re claim 3, the array further comprising a third cutting element (62 on 48c) at a third longitudinal position different from the first longitudinal position and the second longitudinal position, the third cutting element having a third grip (portion of the third cutting element below the surface 46) that is different (the grip angle is more tiled to the axis 22) from the first grip and the second grip. 
Re claim 4, the third cutting element having a third extension (portion of the third cutting element above the surface 46) that is the same as at least one of the first 
Re claim 5, the first cutting element 62 being at least one of an apexed cutting element or a chisel cutting element (i.e., fig.2, pgh. 56:33-35)
Re claim 6, the first cutting element (62 on 48a) and the second cutting element (62 on 48b) having different types of cutting element geometry (i.e., fig. 2).
Re claim 8, the first cutting element (72 on 48a) being positioned longitudinally adjacent a gage row 44 (i.e., pgh. 53:7-11), the first grip being (smaller) less than the second grip (i.e., fig. 2). 
Re claim 9, a third cutting element (62 on 48c, i.e., fig. 2), the first cutting element (62 on 48a) being at a first position nearer the cone axis 22 than the second or third cutting elements, the third cutting element being in a last position farther from the cone axis 22 than the second cutting element, and the second cutting element (62 on 48b) at an intermediate position between the first cutting element and the second cutting element, the first cutting element and the third cutting element having a first cutting element geometry type (i.e., pgh. 56:33-35, “rounded chisel shape) and the second cutting element (62 on 48b) having a second cutting element geometry type that is different from the first cutting element geometry type (62 on 48a, i.e., fig. 2). 
Portwood discloses a downhole tool, comprising:
Re claim 10:
a body 12 (i.e., figs. 1, 2, pgh. 51:2, “bit body”), the body having a bottom end and being rotatable (i.e., pghs. 7:5, 71:4, “bit rotates”) about a longitudinal axis 11; 

a plurality of cutting elements 62 on the cone, the plurality of cutting elements arranged in a set in which the plurality of cutting element 62 vary in radial position relative (i.e., fig. 2) to the cone axis 22 and the set having a first position 48a nearest the cone axis 22 and a last position 48c farthest from the cone axis, a first cutting element (62 on 48a) being in the first position and a second cutting element (62 on 48c) being in the last position, where the first cutting element and the second cutting element have a first cutting element geometry type (i.e., pgh. 56:33-35, “rounded chisel shape” or “other shapes and geometries”) and one or more cutting elements (62 on 48b) between the first cutting element and the second cutting element have a second cutting element geometry type (i.e., pgh. 56:33-35, when the cutting elements 62 on 48b has other shapes and geometries) is different from the first cutting element geometry type. 
Re claim 11, at least part (62 on 48a) of the set being positioned at a bottommost portion of the cone 1 or in a staggered zone of the cone adjacent a gauge surface of the cone. 
Re claim 14, the first cutting element (62 on 48a) and the second cutting element (62 on 48c) having a first extension (i.e., extension of rounded chisel shape) and at least some of the one or more cutting elements (62 on 48b) between the first cutting element and second cutting element having a second extension (i.e., extension of other shapes and geometry) that is different from the first extension. 
Re claim 15, the first cutting element (62 on 48a) and the second cutting element (62 on 48c) including a first working material (i.e., material of the first and second cutting 
Portwood discloses a downhole tool, comprising:
Re claim 18:
a body 12 (i.e., figs. 1, 2, pgh. 51:2, “bit body”) having a bottom end and a longitudinal axis 11 about which the body is configured to rotate (i.e., pghs. 7:5, 71:4, “bit rotates”); 
a cone 1 connected to the body proximate the bottom end and rotatable (i.e., pgh. 52:3-4) relative to the body about a cone axis 22 of the cone; 
a first set of an array (display of cutting elements 62, i.e., figs. 1, 2) positioned on an outer surface 46 of the cone 1, the first set including a first plurality of cutting elements 62, at least one of the cutting elements (62 on 48a) of the first plurality of cutting elements being positioned at a first longitudinal position relative to the cone axis 22 and having a first cutting element geometry type; and 
a second set (display of cutting elements 61, 61a, 60) of the same array (i.e., fig. 2) positioned on the outer surface 46 of the cone 1, the second set including a second plurality of cutting elements 60, 61a, 60, at least one of the cutting elements of the second plurality of cutting elements being positioned at the first longitudinal position relative to the cone axis 22 and having a second cutting element geometry type (see fig. 1) is different from the first cutting element 62 geometry type. 

Re claim 20, the first cutting element 62 geometry type being at least one of a conical cutting element, a chisel cutting element (i.e., pgh. 56:33-35, “rounded chisel shape”), or a bullet cutting element, and the second cutting element 61 geometry type being a conical cutting element (i.e. fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Portwood.
Re claim 7, Portwood teaches the first cutting element (62 on 48a) having a first diameter and the second cutting element (62 on 48b) having a second diameter, but is silent on the first diameter and the second diameter being the same. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify size of the first diameter and the second diameter being the same for a predictable performance of bit, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). This also applies to claims 12 and 13 since they are directed to extension size and cutting tip diameter, respectively.
Re claim 16, Portwood teaches the first and second working material, but is silent on the first working material is harder than the second working material. However, Portwood teaches different series of cutting elements for different formation hardness (i.e., fig. 9). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the first working material harder than the second working material for optimal performance of bit since it would drill a formation with higher hardness effectively.
In re Dailey, 357F. 2d669, 149USPQ47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676